DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/16/2021 from which Claims 1-2 and 4-13 are pending where Claims 10-13 are withdrawn and Claim 3 is cancelled.  Of the claims under consideration, 1-2 and 4-9, Claims 1 and 5 are amended.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/16/2021.   
Information Disclosure Statement
The information disclosure statement filed 11/12/2021 (hereinafter “IDS”) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Japanese Patent 2000-080354 at designation AO was not included.  It has been placed in the application file, but the information referred to therein has not been considered. 
Claim Rejections - 35 USC § 112(b)
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For Claims 4-5, Claim 4 recites “The polysiloxane resin according to claim 1, wherein the (a) non-linear polysiloxane oligomer comprises a structural unit derived from a siloxane monomer of Formula (III):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. . .”  This recitation is unclear, vague and indefinite because Claim 1 as amended has “wherein the (a) non-linear polysiloxane oligomer has Formula (I): (R53SiO1/2}x(R6SiO3/2)y(R7O1/2}z (I)”  The lack of clarity arises whether Formula (III) is in addition to Formula (I) of Claim 1 from which Claim 4 depends or is a group in Formula (I) of Claim 1.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as obvious over CN 101353479, Ervensar et al with the applicant Degusa Co Ltd .  
For CN 101353479 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ervensar”.  
Regarding Claims 1 and 9, Ervensar discloses in the entire document particularly in the abstract and claims and at pages 1, ¶s 1st; 3-4; page 10, last ¶; page 14, 8th ¶; page 17, 9th ¶; and page 21 3rd -9th ¶s; a reaction mixture (See pg. 10) of siloxane oligomerization with chain {reading on linear for the pending claims}, side chain, ring, branched, cyclic and/or crosslinking structure elements, a preparation method thereof and the application.  The siloxane oligomerization with chain and/or ring structure elements can be ideally expressed by two general formulas, where the preferred form of the siloxane oligomer having chain and/or cyclic structural elements can be represented by two general formulas I and II:  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  {Formula (I) with chain reads on formula II of (b) with linear in the pending claims and Formula (II) reads on non-linear i.e. ring, cyclic, branched or crosslinked structure for (a) of the pending claims with “m” for (I) above from as 0 to 30 and for “n” (II) above from 2 to 30 See pg. 17, 2 to 25 and from Claim 16, 5 to 18}.  Also crosslinked structural elements can result in stereo crosslinked silane oligomers {reading on polysiloxane resin}.  The oligomer mixture of condensed alkyl alkoxyl silane, a preparation method thereof and the application.  In a plurality of special embodiments, the invention relates to a special mixture of n propyl ethoxyl siloxane, octyl alkoxyl siloxane {such alkoxy groups of cyclic formula II reading on alkoxy group of (a)} , ammonia-alkyl alkoxyl siloxane and/or siloxane oligomerization replaced by unsaturated organic functional groups such as 
From pgs. 4, 10, 14 and 21 and claims 86 and 102 in order to constitute a siloxane oligomer having chain, cyclic and/or crosslinked structural elements, the structural units present include monofunctional (R)3-Si-O labeled with M, labeled; the difunctional -O-Si(R)2-O- of D is labeled with a trifunctional (-O-)3SiR {i.e. (RSiO3/2)} of T and a tetrafunctional Si(-O-)4 labeled with Q.  The structural symbols M, D, T and Q are derived from their functionality.  The siloxane oligomer mixture can prepare a coat which is cured by heat treatment at 40 to 200 ° C and/or by radiation treatment or can be a crosslinking agent for thermoplastic polyolefins and by graft polymerization and hydrolytic condensation or give a crosslinked structure as in the form of, for example, Tn (n ≥ 4); D nTm (m ⟨ n); DnTm (n⟩⟩ m ); D3T2; M4Q ; D4Q.  The M functional building blocks are also referred to as terminators or regulators, while D-units are referred to as chain-forming or ring-forming agents, and T- and optionally Q- units are referred to as cross-linking agents.  {Reading on polysiloxane resin from hydrolytic condensation of the polysiloxane oligomers for the pending claims}.  From Claims 1 and 40 the mixture of siloxane oligomers having a chain, branched chain, cyclic and/or crosslinked structural elements for cyclic structural element for Formula II has R as ethyoxy group {reading on alkoxy group for pending claims}.  From pg. 18, last ¶ R can be (iii) methyl for formula (I) {reading on formula II of the pending claims}.  
Also from page 4 including the disclosure at pg. 4 including 4th – 6th full ¶s in the cross-linking structural element - which is not the ideal form - the substituent R, and the ⟨ n); DnTm (n⟩⟩ m ); D3T2; M4Q ; D4Q.  The organic group R of the present invention particularly includes a linear, branched and/or cyclic alkyl group having 1 to 18 C atoms and/or a linear, branched and/or having a C ⟨ n); DnTm (n⟩⟩ m ); D3T2; M4Q; D4Q with M functional building blocks, also referred to as terminators or regulators, while D-units are referred to as chain-forming or ring-forming agents, and T- and optionally Q- units are referred to as cross-linking agents, for a cross-linked, hence non-linear structure, a crosslinked structure would include formula II with T- units such as (RSiO3/2) and terminal M-units of (RSiO1/2) as in pending Claim 1.  With amended claim 1 where x is not zero such as 1, given both T units and Q units are crosslinkers and in M4Q, Q is used as the crosslinker with M so given the same purpose of T and Q units, the M unit can be used with T-unit crosslinkers.  Also as noted above the substituent R of the ideal structural element as shown in the formula I and/or II is composed of an organic group and/or a hydroxyl group so the last group with M2T4 where T is equal to 4 can be a hydroxyl group.  The R for the non-linear formula II can be methyl just as that of R5 and R6 of pending claim 1 such as Tn (n ≥ 4) with terminal M units for M2T4, with the last group hydroxyl given that for formula II of or as in pending claim 1 (3CH3SiO1/2)2(CH3SiO3/2)4(HO1/2)1.  This latter formula meets that of (I) of pending claim 1 with x/y=2/4 =0.5 which is in the range of 0 to 10 of pending Claim 
Also from pg. 9 of Ervensar the siloxane oligomer can be in combination with a mixture of the following compounds, and a combination comprising an oligomer mixture based on at least one organoalkoxysilane selected from the group consisting of: methyltrimethoxysilane, methyltriethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-glycidoxypropyltrimethoxysilane and 3-glycidoxypropyltriethoxysilane and 3-methacryloxypropyltrimethoxysilane {reading on formula (VI) R8nSi(OR9)4-n}.  
Also with amended claim 1, where x is not zero, in addition to the similar above-described similarity of formula (II) of Ervensar for a crosslinked helical structure (i.e. non-linear), from a limited sub-genus of MT unit siloxane compounds where M is expressly taught as a terminal group and T as a crosslinker, the physical properties of the siloxane oligomer mixture as discloses at pages 3, 9, 21, 26, 27 and claim 82 are 
Regarding the limitation “siloxane monomer”, in accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977).  Also in accordance with MPEP § 2144.01 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, th- 8th ¶s of pg. 5 that the process of hydrolysis and condensation involves monoalkoxysilane substituted with three organic groups, a dialkyl substituted with two organic groups, optionally in the presence of a tetraalkoxysilane and optionally in the presence of a hydrolysis and/or condensation catalyst an oxysilane and/or a trialkoxysilane substituted with an organic group at an elevated temperature hydrolyzes and/or condenses the silane and removes the alcohol and the optionally used catalyst and hydrogen chloride formed in process b) from the reaction system.  Therefore, in addition to the above disclosed limitations, the presently claimed property or function of “siloxane monomer” would have necessarily or implicitly been present.   {reading on siloxane monomer as part of the reactive siloxane oligomer mixture as identified by Applicants as a siloxane monomer at ¶s 0039-0042 of the application as filed and reading on pending Claim 9}.  These disclosure render claim 1 and 9 prima facie obviousness.   
For Claim 2 Ervensar is applied as to Claim 1 along with the disclosure of claims 1 and 16 for formula (I) with m = 0 to 30 such as 5 to 18 for m=5 the weight average molecular weight is 532 with m=18 which is within the range of (a) of the pending claim 1 or 500 to 6000.  [This molecular weight is for the “m” unit Si=28 +2Rs as CH3=30 and oxygen at 16 for a total of 74 while the other atoms outside the “m” unit is Si(2) + R(6) as (CH3) =is 90 + 1 oxygen = 106 so 18(74) +162=1438 a weight average from page 12 measured by gel permeation chromatography “GPC” with reference comparisons.]  This weight average molecular weight of 1438 is within the range of pending claim 2 from 500 to 5,000.  Therefore Ervensar renders Claim prima facie obviousness.    
For Claim 4, Ervensar is applied as to Claim 1 and also from page 5, 4th full ¶ with a) a monoalkoxysilane substituted with three organic groups can be present with a trialkoxysilane substituted with an organic group so Tn (n ≥ 4) with R in Tn as RSiO3/2 as methyl meets Formula (III) with R1 alkoxy like methoxy or ethoxy and R6 as methyl is an alkyl group having 1 to 18 carbons.  Further from the pg. 16-17 a mixture of siloxane oligomers having chain, cyclic and/or crosslinked structural elements, as described below, can be obtained, wherein said silicon oxygen the chain and cyclic structural elements of the alkane oligomer correspond to the idealized formulas I and II and preferably substituent R includes methoxy.  Also Formula (V) is met with R as C1 to C18 like methyl with a methoxy for R8.  
Applicants are reminded for the wording “derived from a siloxane monomer” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final 
For Claim 5, Ervensar discloses at page 5 and Claims 44 and 46 that the mixture of siloxane oligomers having chain, branched, cyclic and/or crosslinked structural elements, wherein the chain and cyclic structural elements of the siloxane oligomer correspond to an ideal Formulas I and II, where the substituent R in which the chain, branch, cyclic and/or crosslinked structural elements are composed of an organic group and/or a hydroxyl group, and the degree of oligomerization is in the range of 2 to 30 and/or for the formula I the oligomer m is in the range of 0 ≤ m ⟨ 30 and/or for the oligomer n of the formula II in the range of 2 ≤ n ≤ 30, where a monoalkoxysilane substituted with three organic groups, a dialkyl substituted with two organic groups, optionally in the presence of a tetraalkoxysilane and optionally in the presence of a hydrolysis and/or condensation catalyst with an oxysilane and/or a trialkoxysilane 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Ervensar renders Claim 5 prima facie obviousness.   
Regarding Claims 6-8 Ervensar discloses at pg. 9 penultimate ¶ that the organosiloxane may be present in a concentration of from 0.5 to 99.5% relative to the composition, and/or a siloxane selected from the group consisting of a vinyl functional siloxane, a vinyl-alkyl functional siloxane (co-condensation) a methacryloyl functional siloxane, an amino functional siloxane, an aminoalkylalkyl functional siloxane, an aminoalkyl-fluoroalkyl functional siloxane or a corresponding cocondensation and condensates  - for example, at least one organosiloxane, and/or at least one silicate, which may be referred to in EP 0 590 270 A, EP 0 748 357 A, EP 0814110 A, EP 0 871 482 A, EP 0 846 715 A, EP 0 930 342 A, DE 1981 8 283 A, DE 1990 4 132 A, and DE 1990 863 A.  For example, tetramethoxysilane, tetraethoxysilane, tetra-n propyl silicate, 
From the forgoing disclosures for the amount of at least one organoalkoxysilane as organosiloxane {reading on siloxane monomer} from 0.5 to 99.5% relative to the composition such a range overlaps that of pending Claim 8 of 30 to 75 wt% based on In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
Here in a 1:1 ratio for the linear siloxane oligomer and the cyclic siloxane oligomer for the amounts of both in the ranges of 5 to 35% by weight or 30 to 60% by weight or 5 to 30% by weight such as 2.5 to 17.5 or 15 to 30 or 2.5 to 15 would overlap the amount for non-linear siloxane oligomer for pending Claim 6 of 0.5 to 15 wt%.  Also the range of 1:1 for 30 to 60% by weight of 15 to 30 % by weight overlaps both the range of Claim 6 for the non-linear oligomer and the range of the linear siloxane oligomer of Claim 7 at 20 to 65 wt%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima 
Response to Arguments
Applicant’s amendments with arguments filed 12/16/2021 have been fully considered and with respect to the rejection under 35 U.S.C. 112(a) are persuasive as to siloxane monomer as a monomer that forms siloxane, and this rejection along with the previous rejections under 35 U.S.C. 112(b) are withdrawn.  Applicant's amendments and arguments regarding the rejection under 35 U.S.C. 102 are persuasive and this rejection is withdrawn.  Applicants argument regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicants argue that component (a) of the claimed invention contains a T type unit (R6SiO3/2), while formula (II) of Ervensar is directed to cyclic siloxane oligomers having only D type units (R2SiO2/2 or -O-Si(R)2O).  In other words, formula (II) of Ervensar is completely silent on a T type unit and does not correspond and cannot be applied to the (a) nonlinear polysiloxane oligomer recited in the claims as amended.  Applicants continue that nevertheless, the Examiner states with regard to Claim 3, now amended Claim 1, that Ervensar discloses that the crosslinked structure may be Tn (n ≥ 4); DnTm (m<n); DnTm (n>>-rn): D3T2; M4Q; D4Q.  However, Ervensar does not disclose, teach or suggest a non-linear polysiloxane oligomer having a T type unit and a weight average molecular weight of about 500-6000.  
In response Applicants did not address as now stated in the rejection given the amendment to x as ≥ 0 that for x as not zero, the T unit is a crosslinker like a Q unit which is used with an M unit as in M4Q.  Therefore with the similarity of purpose, the T unit can be substituted for the Q unit with the change of M4 to M3 given T is trifunctional in oxygen and Q tetra functional in oxygen, where one M is not the organic group but a hydroxyl group for M2 having a with overlapping molecular weight of 1,180 to 17,700, to 
Applicants argue Ervensar is not prima facie obviousness for the claimed non-linear formula (I) given for a single reference disclosing a genus or subgenus the species claimed is small compared to the size of the genus of Ervensar, no express teachings of Ervensar bear on obviousness, no teaching or similar structures, and no predictability of the technology pursuant to MPEP 2144.08 (II)(A)(4).     
With the clarifying amendment to claim 1 that x≥0 the similarity of structure, properties, use and reasonable expectation of success are indicated in the above rejection.   
Also Applicants call attention to paragraph 0049 of the pending specification that “The inventors of the present application have found that where the pre-synthesized (a) non-linear polysiloxane oligomer and (b) linear polysiloxane oligomer are used in combination with the (c) siloxane monomer as raw materials, the polysiloxane resin prepared with the components (a), (b) and ( c) in combination has synergic effects, the coating has particular properties.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pre-synthesized and properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicants argue even if a case of prima facie obviousness is made with Ervensar examples 1-7 compared to comparative examples 1 and 2 show unexpected results to overcome obviousness.   
In response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787